DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2021 has been entered.
Claims 24-31 and 33-35 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 24-26 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USP# 5,383,880 of Hooven (henceforth Hooven) in view USPGP# 20120209288 of Robinson (henceforth Robinson).
Regarding claim 24, Hooven teaches a surgical instrument (Hooven: 30), comprising:
a handle (Hooven: 40);
an attachment portion (Hooven: 60) extending distally from said handle;
a disposable loading unit (Hooven: 42), comprising:
a shaft (Hooven: 70 (fig. 6)) configured to be attached to said attachment portion;
an end effector (Hooven: 74, 75), comprising:
a first jaw (Hooven: 74);
a second jaw (Hooven: 75) movable relative to said first jaw;
an anvil (Hooven: bottom surface of 75 as shown in fig. 6); and
Hooven: 80) comprising a plurality of staples (Hooven: 81) removably stored therein; and
a firing member (Hooven: 71, 77, 86, 82, 83) movable between a plurality of zones (Hooven: see movement of 77, 86, 82, 83 in figs. 6-9) to move said second jaw relative to said first jaw (Hooven:  c. 5, l. 40-50) and to fire said staples from said staple cartridge during a progressive movement, (Hooven: c. 6 l. 28-34); and
	a controller (Hooven: 31)
wherein said plurality of zones are defined by:
a first zone (Hooven: the open state of first and second jaws 74, 75 as shown in fig. 6) corresponding to an open, unfired configuration of said disposable loading unit (Hooven: fig. 6);
a second zone (Hooven: inherent, partial closure of first and second jaws 74, 75 (state of first and second jaws 74, 75 between fig. 6 and fig. 7 not shown)) distal to said first zone, wherein said second zone corresponds to a partially-clamped, unfired configuration of said disposable loading unit (Hooven: inherent between fig. 6 and 7 – not shown); and
a third zone (Hooven: full closure of first and second jaws 75, 74 as shown in fig. 7) distal to said second zone, wherein said third zone corresponds to a fully-clamped, unfired configuration of said disposable loading unit (Hooven: fig. 7)
and Amendment dated May 5, 2021Responsive to the Final Office Action Dated November 6, 2020a fourth zone distal to said third zone, wherein said fourth zone corresponds to a fully-clamped, partially-fired configuration of said disposable loading unit (Hooven: )
Hooven is silent on a display and a sensor configured to evaluate the position of said firing member through said plurality of zones; and a controller in signal communication with said sensor and said display, wherein said controller is configured to: determine which zone of said plurality of zones said firing member is located; and determine the configuration of said disposable loading unit based on the progressive movement of said firing member, wherein said display is configured to sequentially depict the determined configuration of said disposable loading unit during the firing stroke and wherein said display is configured to sequentially depict at least one position of said firing member during the firing stroke.
However, Robinson teaches a surgical instrument (Robinson: 1) comprising; 
a display (Robinson: 15); 
Robinson: 6) comprising: 
	an end effector (Robinson: 18, 20) comprising:
		a first jaw (Robinson; 18)
a second jaw (Robinson: 20) movable relative to first jaw (Robinson: para 0036)
a firing member (Robinson: 84, 85) movable between a plurality of zones (Robinson: para 0043 fig. 7)
a sensor (Robinson: 230) configured to evaluate the position of said firing member through said plurality of zones (Robinson: para 0049-0050, zones A, B, C in fig. 7 and fig. 10, para 0059 and fig. 12-13); and 
a controller (Robinson: 191, 220) in signal communication with said sensor and said display (Robinson: para 0049-0050), wherein said controller is configured to: determine which zone of said plurality of zones said firing member is located (Robinson: para 0049-0050, zones A, B, C in fig. 7 and fig. 10, para 0059 and fig. 12-13); and determine the configuration of said disposable loading unit based on the progressive movement of said firing member (Robinson: para 0049-0050, zones A, B, C in fig. 7 and fig. 10, para 0059 and fig. 12-13), wherein said display is configured to sequentially depict the determined configuration of said disposable loading unit during the firing stroke (Robinson: para 0049-0051, and fig. 10, para 0059 and fig. 12-13) and wherein said display is configured to sequentially depict at least one position of said firing member during the firing stroke (Robinson: para 0049-0051, and fig. 10, para 0059 and fig. 12-13). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the surgical instrument of Hooven with the sensor and display arrangement as shown above and as taught by Robinson in order to provide visual feedback to the clinician/user of the progress of the firing member thus making the instrument easier to use. 

Regarding claim 25, the combination of Hooven and Robinson, as shown in claim 24, teaches wherein said controller is configured to continuously evaluate the position of said firing member Robinson: para 0053-0058), and wherein said controller is configured to continuously update said display in real-time (Robinson: para 0053-0058).
Regarding claim 26, the combination of Hooven and Robinson, as shown in claim 24, teaches wherein said controller is configured to continuously evaluate the position of said firing member (Robinson: para 0053-0058), and wherein said controller is configured to update said display when said firing member is not moving (Robinson: para 0051, 0056).

Claim/s 27 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hooven in view of USPGP# 20100069942 of Shelton (henceforth Shelton).
Regarding claim 27, Hooven teaches a surgical instrument (Hooven: 30), comprising:
a handle (Hooven: 40);
an attachment portion (Hooven: 60) extending distally from said handle;
a disposable loading unit (Hooven: 42), comprising:
a shaft (Hooven: 70 (fig. 6)) configured to be attached to said attachment portion;
an end effector (Hooven: 74, 75), comprising:
a first jaw (Hooven: 74);
a second jaw (Hooven: 75) movable relative to said first jaw;
an anvil (Hooven: bottom surface of 75 as shown in fig. 6); and
a staple cartridge (Hooven: 80) comprising a plurality of staples (Hooven: 81) removably stored therein; and
a firing member (Hooven: 71, 77, 86, 82, 83) movable between a plurality of zones (Hooven: see movement of 77, 86, 82, 83 in figs. 6-9) to move said second jaw relative to said first jaw (Hooven:  c. 5, l. 40-50) and to fire said staples from said staple cartridge during a progressive movement (Hooven: c. 6 l. 28-34); and
	a controller (Hooven: 31)
Hooven is silent on a display and a sensor configured to evaluate the position of said firing member through said plurality of zones; and a controller in signal communication with said sensor and said display, wherein said controller is configured to: determine which zone of said plurality of zones said 
However, Shelton teaches a surgical instrument (Shelton: 10) for stapling and cutting tissue comprising a controller (Shelton: 500), a display comprising a plurality of indicators (Shelton: 612, 614, 616, 618, 620) and a sensor (Shelton: “encoder” para 0056) configured to evaluate the position of a firing member (Shelton: 32) through a plurality of zones (Shelton: para 0056); and the controller (Shelton: para 0056) in signal communication with said sensor and said display, wherein said controller is configured to: determine which zone of said plurality of zones said firing member is located (Shelton: para 0056); and determine the configuration of said disposable loading unit based on the progressive movement of said firing member (Shelton: para 0056) wherein said display is configured to sequentially depict the determined configuration of said disposable loading unit during a firing stroke (Shelton: para 0054 i.e. “the clinician moves the closure trigger 18 to the fully closed and locked position, the first indicator light 612 may be powered” and 0056 i.e. “an encoder that interfaces with the control circuit 500 to calculate the stage of deployment of the knife 32 in the end effector 12. That is, the control circuit can calculate if the knife 32 is fully deployed, fully retracted, or at an intermittent stage… the controller 500 may send signals… to a second set of such lights (not shown) to provide the clinician of an indication of the location of the knife 32 in the end effector as it is traverses from the proximal end of the elongate channel 22 to the distal end”) wherein said controller is configured to illuminate two adjacent indicators to represent a configuration in which the firing member is substantially intermediate two of said discrete configurations during the progressive movement during the firing stroke (Shelton: para 0054, 0056).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the surgical instrument of Hooven with the sensor and display arrangement as shown above and as taught by Shelton in order to provide visual feedback to the clinician/user thus making the 

Claim/s 28-31 and 33-35 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hooven in view of Viola and in further view of USPGP# 20120211542 of Racenet (henceforth Racenet).
Regarding claim 28, Hooven teaches a surgical instrument (Hooven: 30), comprising:
a handle (Hooven: 40);
an attachment portion (Hooven: 60) extending distally from said handle;
a disposable loading unit (Hooven: 42), comprising:
a shaft (Hooven: 70 (fig. 6)) configured to be attached to said attachment portion;
an end effector (Hooven: 74, 75), comprising:
a first jaw (Hooven: 74);
a second jaw (Hooven: 75) movable relative to said first jaw;
an anvil (Hooven: bottom surface of 75 as shown in fig. 6); and
a staple cartridge (Hooven: 80) comprising a plurality of staples (Hooven: 81) removably stored therein; and
a firing member (Hooven: 71, 77, 86, 82, 83) movable between a plurality of zones (Hooven: see movement of 77, 86, 82, 83 in figs. 6-9) to move said second jaw relative to said first jaw (Hooven:  c. 5, l. 40-50) and to fire said staples from said staple cartridge during a progressive movement (Hooven: c. 6 l. 28-34); and
	a controller (Hooven: 31) and wherein said controller is further configured to assess tissue thickness (Hooven: c. 5, l. 55-59)
Hooven is silent on a display and a sensor configured to evaluate the position of said firing member through said plurality of zones; and a controller in signal communication with said sensor and said display, wherein said controller is configured to: determine which zone of said plurality of zones said firing member is located; and determine the configuration of said disposable loading unit based on the 
However, Viola teaches a surgical instrument (Viola: 10) comprising a handle (Viola: 14); an attachment portion (Viola: 12 as shown in fig. 1) extending distally from said handle; a display (Viola: 36); a disposable loading unit (Viola: 18) comprising a firing member (Viola: 74, 100), a sensor (Viola: 102 (fig. 11), 106 (fig. 12)) configured to evaluate the position of said firing member through a plurality of zones (Viola: para 0058 and para 0091-0093, see also para 0038, 0042, 0044, 0076); and a controller (Viola: 28) in signal communication with said sensor and said display, wherein said controller is configured to: determine which zone of said plurality of zones said firing member is located (Viola: para 0058 and para 0091-0093, see also para 0038, 0042, 0044, 0076); and determine the configuration of said disposable loading unit based on progressive movement of said firing member (Viola: para 0058 and para 0091-0093, see also para 0038, 0042, 0044, 0076), wherein said display is configured to sequentially depict the determined configuration of said disposable loading unit (Viola: para 0058 and para 0091-0093, see also para 0038, 0042, 0044, 0076).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the surgical instrument of Hooven with the sensor and display arrangement as shown above and as taught by Viola in order to provide visual feedback to the clinician/user thus making the instrument easier to use. 
The combination of Hooven and Viola, as shown above, does not explicitly teach the controller is configured to adjust the speed of said firing member during a staple-firing stroke based on said assessed tissue thickness.
However, Racenet teaches a surgical instrument (Racenet: 100) for stapling and cutting tissue comprising a controller (Racenet: 202) wherein the controller is configured to assess tissue thickness (Racenet: para 0034, 0037) and to adjust the speed of a firing member (Racenet: 2603 of USPGP 20090101692 incorporated by reference in para 0005) during a staple-firing stroke based on said assessed tissue thickness (Racenet: para 0030, 0034, 0037, please note a staple firing stroke has been broadly interpreted to include actions taken by the controller during pre-clamping of tissue, clamping of tissue and ejection of staples into tissue).
Hooven such that assessed tissue thickness is used to adjust firing speed as taught by Racenet in order to allow more controlled and predictable firing even with different tissue thicknesses. 

Regarding claim 29, Hooven teaches a surgical assembly (Hooven: assembly shown in fig. 1) comprising: a surgical instrument (Hooven: 30), comprising:
a handle (Hooven: 40);
an attachment portion (Hooven: 60) extending distally from said handle;
a loading unit (Hooven: 42), comprising:
a shaft (Hooven: 70 (fig. 6)) configured to be attached to said attachment portion;
a firing member (Hooven: 71, 77, 86, 82, 83);
a first jaw (Hooven: 74); and
a second jaw (Hooven: 75) movable relative to said first jaw between first (the open state of first and second jaws 74, 75 as shown in fig. 6), second (Hooven: inherent, partial closure of first and second jaws 74, 75 (state of first and second jaws 74, 75 between fig. 6 and fig. 7 not shown)), and third positions (Hooven: inherent between fig. 6 and 7 – not shown) to clamp tissue against said first jaw, wherein said second jaw comprises a cam surface (Hooven: 79), wherein said firing member is movable distally to engage said cam surface and position said second jaw relative to said first jaw (Hooven: c. 5, l. 40-50), 
wherein said firing member is movable distally through a first zone (Hooven: location of 77 at the beginning of cam slot 79 as shown in fig. 6), a second zone (Hooven: location of 77 in middle of cam slot 79 not shown (i.e. between fig 6 and 7)), and a third zone (Hooven: location of 77 at the end of cam slot 79 as shown in fig. 7), wherein said second jaw applies a first compressive force (Hooven: force applied to captured tissue when the firing member 77 is in the beginning of cam slot 79 (state shown in fig. 6)) to the tissue when said firing member is in said first zone and said second jaw is in said first position, a second compressive force (Hooven: force applied to captured tissue when the firing member 77 is in the middle of cam slot 79) to the tissue when said firing Hooven: force applied to captured tissue when the firing member 77 is in at the end of cam slot 79 (state shown in fig. 7)) to the tissue when said firing member is in said third zone and said second jaw is in said third position, and wherein the first compressive force, the second compressive force, and the third compressive force are different (Hooven: since the jaws 74, 75 angularly pivot towards each other, they will inherent apply different compressive forces to captured tissue depending on if the jaws are open (fig. 6), are partially closed or are fully closed (fig. 7))
and a control system (Hooven: 31) wherein said control system is configured to drive said firing member through said first zone, said second zone, and said third zone (Hooven: c. 5 l. 40-50)
Hooven is silent on a display comprising a first indicia, a second indicia, and a third indicia; and a control system configured to assess the position of said firing member during a firing stroke, wherein said control system is in signal communication with said display, wherein said control system illuminates said first indicia when said second jaw is in said first position, wherein said control system illuminates said second indicia when said second jaw is in said second position, and wherein said control system illuminates said third indicia when said second jaw is in said third position.
However Viola teaches a surgical instrument (Viola: 10) comprising a handle (Viola: 14); an attachment portion (Viola: 12 as shown in fig. 1) extending distally from said handle; a display (Viola: 36) comprising a first indicia (Viola: 52), a second indicia (Viola: 54), and a third indicia (Viola: 56); a loading unit (Viola: 18) comprising a firing member (Viola: 74, 100),
and a control system (Viola: 102 (fig. 11), 106 (fig. 12) and 28) configured to assess the position of said firing member during a firing stroke (Viola: para 0058 and para 0091-0093, see also para 0038, 0042, 0044, 0076), wherein said control system is in signal communication with said display (Viola fig. 2), wherein said control system illuminates said first indicia when said second jaw is in said first position (Viola: para 0058 and para 0091-0093, see also para 0038, 0042, 0044, 0076), wherein said control system illuminates said second indicia when said second jaw is in said second position, (Viola: para 0058 and para 0091-0093, see also para 0038, 0042, 0044, 0076) and wherein said control system illuminates said third indicia when said second jaw is in said third position (Viola: para 0058 and para 0091-0093, see also para 0038, 0042, 0044, 0076).
Hooven with the display arrangement as shown above and as taught by Viola in order to provide visual feedback to the clinician/user thus making the instrument easier to use. 
The combination of Hooven and Viola, as shown above, does not explicitly teach wherein said control system is configured to adjust the speed of said firing member in response to the thickness of the tissue captured between said first jaw and said second jaw.
However, Racenet teaches a surgical instrument (Racenet: 100) for stapling and cutting tissue comprising a control system (Racenet: 202) wherein said control system is configured to adjust the speed (Racenet: para 0030, 0034, 0037, please note a staple firing stroke has been broadly interpreted to include actions taken by the controller during pre-clamping of tissue, clamping of tissue and ejection of staples into tissue) of a firing member (Racenet: 2603 of USPGP 20090101692 incorporated by reference in para 0005) in response to the thickness of the tissue captured between a first jaw (Racenet: 162) and a second jaw (Racenet: 164).
 Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the control system of Hooven such that assessed tissue thickness is used to adjust firing speed as taught by Racenet in order to allow more controlled and predictable firing even with different tissue thicknesses. 
Regarding claim 30, the combination of Hooven, Viola and Racenet, as shown in claim 29 teaches wherein said first jaw comprises a staple cartridge (Hooven: 80) including staples (Hooven: 81) removably stored therein.
Regarding claim 31, the combination of Hooven, Viola and Racenet, as shown in claim 29 teaches wherein said staple cartridge is removable (Hooven: c. 6, l. 3-4).

Regarding claim 33, Hooven teaches a surgical assembly (Hooven: assembly shown in fig. 1) comprising: a surgical instrument (Hooven: 30), comprising:
a handle (Hooven: 40);
an attachment portion (Hooven: 60) extending distally from said handle;
Hooven: 42), comprising:
a shaft (Hooven: 70 (fig. 6)) configured to be attached to said attachment portion;
a firing member (Hooven: 71, 77, 86, 82, 83);
a first jaw (Hooven: 74); and
a second jaw (Hooven: 75) movable relative to said first jaw to clamp tissue against said first jaw (Hooven: see first and second jaw 74, 75 in figs. 6-7), wherein said second jaw comprises an internal slot (Hooven: 79) including a cam surface (Hooven: the internal surface of 79), wherein said firing member is movable distally to engage said cam surface (Hooven: c. 5, l. 40-50) and control the position of said second jaw relative to said first jaw, wherein said firing member is movable distally through a first zone (Hooven: location of 77 at the beginning of cam slot 79 as shown in fig. 6) to place said end effector in a first tissue compression state (Hooven: force applied to captured tissue when the firing member 77 is in the beginning of cam slot 79 (state shown in fig. 6)), a second zone (Hooven: location of 77 in middle of cam slot 79 not shown (i.e. between fig 6 and 7)) to place said end effector in a second tissue compression state (Hooven: force applied to captured tissue when the firing member 77 is in the middle of cam slot 79), and a third zone (Hooven: location of 77 at the end of cam slot 79 as shown in fig. 7) to place said end effector in a third tissue compression state (Hooven: force applied to captured tissue when the firing member 77 is in at the end of cam slot 79 (state shown in fig. 7)), and wherein said first tissue compression state, said second tissue compression state, and said third tissue compression state are different (Hooven: since the jaws 74, 75 angularly pivot towards each other, they will inherent apply different compressive forces to captured tissue depending on if the jaws are open (fig. 6), are partially closed or are fully closed (fig. 7)),
	a control system (Hooven: 31) wherein said control system is configured to drive said firing member through said first zone, said second zone, and said third zone (Hooven: c. 5, l. 40-50).
	Hooven is silent on  a display configured to display a first indicia, a second indicia, and a third indicia; and a control system configured to assess the position of said firing member during a firing stroke, wherein said control system is in signal communication with said display, wherein said control system 
However Viola teaches a surgical instrument (Viola: 10) comprising a handle (Viola: 14); an attachment portion (Viola: 12 as shown in fig. 1) extending distally from said handle; a display (Viola: 36) configured to display a first indicia (Viola: 52), a second indicia (Viola: 54), and a third indicia (Viola: 56); a loading unit (Viola: 18) comprising a firing member (Viola: 74, 100), and 
and a control system (Viola: 102 (fig. 11), 106 (fig. 12) and 28) configured to assess the position of said firing member during a firing stroke (Viola: para 0058 and para 0091-0093, see also para 0038, 0042, 0044, 0076), wherein said control system is in signal communication with said display (Viola: fig. 2), wherein said control system accentuates said first indicia when said end effector is in said first tissue compression state (Viola: para 0058 and para 0091-0093, see also para 0038, 0042, 0044, 0076), wherein said control system accentuates said second indicia when said end effector is in said second tissue compression state (Viola: para 0058 and para 0091-0093, see also para 0038, 0042, 0044, 0076), and wherein said control system accentuates said third indicia when said end effector is in said third tissue compression state (Viola: para 0058 and para 0091-0093, see also para 0038, 0042, 0044, 0076).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the surgical instrument of Hooven with the display arrangement as shown above and as taught by Viola in order to provide visual feedback to the clinician/user thus making the instrument easier to use. 
The combination of Hooven and Viola, as shown above, does not explicitly teach wherein said control system is configured to adjust the speed of said firing member in response to the thickness of the tissue captured between said first jaw and said second jaw.
However, Racenet teaches a surgical instrument (Racenet: 100) for stapling and cutting tissue comprising a control system (Racenet: 202) wherein said control system is configured to adjust the speed (Racenet: para 0030, 0034, 0037, please note a firing stroke has been broadly interpreted to include actions taken by the controller during pre-clamping of tissue, clamping of tissue and ejection of staples into tissue) of a firing member (Racenet: 2603 of USPGP 20090101692 incorporated by reference in para 0005) in response to the thickness of the tissue captured between a first jaw (Racenet: 162) and a second jaw (Racenet: 164).
 Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the control system of Hooven such that assessed tissue thickness is used to adjust firing speed as taught by Racenet in order to allow more controlled and predictable firing even with different tissue thicknesses. 

Regarding claim 34, the combination of Hooven, Viola and Racenet, as shown in claim 33, teaches wherein said first jaw comprises a staple cartridge (Hooven: 80) including staples (Hooven: 81) removably stored therein.
Regarding claim 35, the combination of Hooven, Viola and Racenet, as shown in claim 33, teaches wherein said staple cartridge is removable (Hooven: c. 6, l. 3-4).
Response to Arguments
Applicant’s arguments filed on 5/5/2021 have been fully considered:
Applicant's arguments with respect to claims 24-27 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Applicant’s arguments regarding claims 28-33, have been fully considered but are not persuasive. 
Regarding claim/s 28-33, Applicant contends that Racenet is silent on changing the speed of the firing member during a staple firing stroke.  However, as recited, the claims do not require that the speed is adjusted while the firing member is moving.  Furthermore, “a firing stroke” has been broadly interpreted to include actions taken by the controller during pre-clamping of tissue, clamping of tissue and ejection of staples into tissue and therefore, since Racenet teaches adjusting speed prior to clamping, the claims as recited are obvious.
Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure:
USPGP 20070175949 of Shelton IV et al. teaches showing progression of the knife (para 0114) using various indicators (element 314 in fig. 45 and 47, see also description of 314 throughout the specification)
USPGP 20100069942 of Shelton IV et al. teaches showing progression of the knife (32) using various indicators (element 612-620 in fig. 14-17, see also para 0056)
USPGP 20030130677 of Whitman et al. teaches showing anvil gap (step 2066 (in fig.20b and para 0120) and steps 2162-2184 in fig. 21b1 (i.e. displaying various colors when anvil has been clamped properly)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A./
Examiner, Art Unit 3731

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731